UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):July 26, 2010 AMERICAN SAFETY INSURANCE HOLDINGS, LTD. (Exact name of registrant as specified in its charter) Bermuda (State or Other Jurisdiction of Incorporation or Organization) 001-04795 (Commission File Number) Not applicable (I.R.S. Employer Identification No.) The Boyle Building, 2nd Floor 31 Queen Street Hamilton, Bermuda HM 11 (Address of principal executive offices, including zip code) (441) 296-8560 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) 12 under the Securities Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) 12 under the Securities Act (17 CFR 240.13e-2(c)) Item5.07 Submission of Matters to a Vote of Security Holders. The Annual Meeting of Shareholders of American Safety Insurance Holdings, Ltd. was held on July26, 2010. The following matters were voted upon: 1. Two ClassIII Directors were elected to serve a three-year term expiring at the 2013 Annual Meeting of Shareholders or until their successors have been elected and qualified. The vote results were as follows: For Withheld BrokerNon-Votes Harris R. Chorney Thomas W. Mueller 2. One ClassII Director was elected to serve a two-year term expiring at the 2012 Annual Meeting of Shareholders or until their successor has been elected and qualified. The vote results were as follows: For Withheld BrokerNon-Votes Marilyn V. Hirsch 3. The appointment of BDO Seidman LLP to serve as the Company’s independent registered public accounting firm until the end of the next Annual General Meeting and to authorize the Audit Committee to set their remuneration. The vote results were as follows: For Against Abstain Ratification of appointment of BDO Seidman LLP Item9.01 Financial Statements and Exhibits. (d)Exhibits – None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN SAFETY INSURANCE HOLDINGS, LTD. Registrant Date:August 2, 2010 By: /s/ Stephen R. Crim Stephen R. Crim President/CEO
